The indictment under which the defendant was tried was for the obstruction of a public highway, by the erection of a gate across it. The evidence in the case was that the defendant had erected a gate across the road, as laid in the bill of indictment, about 9 or 10 years before the commencement of the prosecution, and that this obstruction had continued to the time of the prosecution. It appeared, also, that the road, leading between the two points designated many years ago, had run in a different direction, but that for the last 25 years it had not been changed; that the present road had been used for all that time as a public road, *Page 240 
(319) and was so traveled and considered by the neighborhood; that the county court had uniformly exercised a jurisdiction over it, as such, by laying it off into road districts and appointing overseers thereof.
It was contended by the defendant's counsel that there could be no conviction, because (1) the road had never been legally laid out and established as a public road; (2) that the time which the gate had stood across the road raised a presumption of a grant of the power to erect it.
But the court believed, and so instructed the jury, that there was no necessity for showing any act of legislation, or of the court, laying out the said road, if the jury believed it had been used as a public road in the manner testified by the witnesses, for 20 years or more. A legal setting apart or allotting of the road to the use of the public would be presumed. And so, if the county court had assumed a jurisdiction over the road in question, allotting it into road districts, assigning hands and appointing overseers for the same, this would be implied dedication of it to the public uses, and no other more formal proceedings would be necessary for that purpose. The road would be thus a public road de facto, and it would be indictable to obstruct it.
The court instructed the jury that the continuance of the obstruction had not been sufficiently long to warrant any presumption of a grant for its erection.
The jury, under these instructions, found a verdict against the defendant, and, judgment being pronounced accordingly, the defendant appealed.
The first instruction given by the court is in answer to an objection made by the defendant's counsel, "that the defendant could not be convicted, because the road had not been legally laid out or (320) established as a public road," either by the act of the Legislature, as in the case of railroads, or by the county court, or by a dedication of it by the individual owning the land over which it runs. The judge instructed the jury that if they believed the road had been used for 20 years, and upwards, as a public road, as testified by the witnesses, a legal allotment or setting apart of the road to the public would be presumed. This instruction is, we think, erroneous in two particulars. If it was the meaning of the court to inform the jury that where a road is established by a dedication of it to the use of the public, 20 years user of it by the public was necessary to constitute it a public road, we think he erred. When such dedication, which is the act of the party, takes place, much less time will suffice, and the time may in some cases commence *Page 241 
with the dedication itself. As, where an individual, owning land in a town, lays out a street through it, and lots on the sides, and sells the lots, the dedication is complete at once; for it is rather the intention of the owner than the length of time of the user which must determine the fact of the dedication. Woolridge on Ways, 11; 11 East, 376, in note, byLord Kenyon. From the objection taken, however, and the reply to it by the court, we presume, an allotment or setting apart by the county court, or the action of the Legislature, was meant, and to that principle it was the intention of the judge to direct the attention of the jury. In that view of the charge, we think there is error. From the case it appears that the public had but about 15 or 16 years undisturbed possession; for it is stated that the gate had been erected 9 or 10 years before this indictment, and that the right of the defendant to erect and keep it up had not, during that space of time, been questioned. We are of opinion that where a road has been used by the public as a public highway for 20 years, and there is no evidence how this user commenced, a presumption in law arises that it has been, by due course of law and by the proper tribunal, laid off and established as a public road or highway. A possession or user by the public for a less time will not raise the presumption. In this case the 20 years had not expired at the time the gate was erected; for the remainder of the time the public (321) enjoyed the use cum onere. Geringer v. Summers, 24 N.C. 232.
We do not concur with his Honor in the second branch of his instructions. According to the instructions as given, if the county court should, without a petition in writing, or the intervention of a jury, or notice to the party interested, lay out a road through an individual's land or field, and appoint an overseer and allot him hands, this road, when opened by the overseer, would be de facto a public road, and no other more formal proceedings would be necessary, and it would be an indictable offense to obstruct it. We cannot concur in this view of the law as an unqualified proposition. The law requires that to establish a public road a petition in writing shall be filed in court, and that it shall be made to appear to the satisfaction of the court that all persons over whose lands it may be intended the road shall pass shall have received 20 days' notice, and the court shall then appoint a jury to lay off the road and assess to the parties interested the damages they shall sustain by the establishing of such road. If the instructions we are now considering be correct, all these guards to private rights are thrown down, and the owner of the land is deprived of the use of it, and is indictable if he obstructs the road, even by putting up a gate across it to protect a growing crop. We do not deny that there may be a public road de facto; and the question whether such a road were properly laid out or not, or whether it was dedicated by the owner, can only arise between the public and the owner; *Page 242 
it is binding on all others. And in this case the defendant, though not stated in the case to be so, we gather from all the facts, was the owner of the soil over which the road obstructed runs. These principles are clearly deduced from the case of Woolard v. McCullough, 23 N.C. 432.
We agree with his Honor that the length of time during which the gate had been standing on the road did not authorize the jury to presume a grant for its erection. This grant could only be made by the (322) county court, upon a proper application, supposing that the road was a public road; and the user of the gate for a less time than that which would authorize the presumption of a laying out of the road by a proper order of the county court will not authorize the presumption of a grant by the court of the right to erect it.
Upon the whole, the judgment of the court is erroneous.
PER CURIAM.                                     Venire de novo.
Cited: S. v. Hunter, 27 N.C. 370; Welch v. Piercy, 29 N.C. 368; S.v. Johnson, 33 N.C. 660; S. v. Cardwell, 44 N.C. 248; Tarkington v.McRea, 47 N.C. 49; Askew v. Wynne, 52 N.C. 24; Crump v. Mims, 64 N.C. 769;S. v. Long, 94 N.C. 899; Tise v. Whitaker, 146 N.C. 376.